BY THE COURT.
1. Although the attempted ratification of a forged signature to a promissory note does not create a liability, the party whose name is forged may, by an agreement and for a consideration, become liable to perform the obligations of the note, or he may, by his acts and conduct, be estopped to deny his liability.
2. When a person whose name has been forged to a cognovit note agrees, for a consideration, that a judgment may be entered upon said note, and authorizes his attorney to appear in a court of competent jurisdiction at the time judgment is so entered, to see that such judgment is entered in accordance with such agreement, and such attorney does appear in open court in pursuance of such authority, after a petition has been filed upon said note invoking the jurisdiction of such court, and the agreed judgment is so entered, and the agreement is carried out by the judgment creditor, such person cannot later, by a suit in equity, attack such judgment upon the ground that his name upon such note is a forgery, and that, therefore, the court in which judgment was entered did not acquire jurisdiction of his person and did not have authority to enter such judgment against him.
(Washburn, PJ., Funk and Pardee, JJ., concur. Judges of the 9th Dist., sitting in place of Judges Femeding, Kunkle and Allread, of the 2nd Dist.)